Citation Nr: 1124478	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  05-34 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a kidney disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the RO which denied service connection for hypertension, a psychiatric disorder and a kidney disability.  In May 2009, the Board remanded the issues to the RO for further development of the record.

In May 2010, the RO granted service connection for major depressive disorder and assigned a 30 percent rating.  The Veteran was notified of this decision and did not file a Notice of Disagreement (NOD) in response.  Therefore, his appeal concerning the issues of entitlement to service connection for depression has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran's representative has raised a claim for service connection for heart disease as due to herbicide exposure.  That matter is referred to the RO for initial adjudication.

  
FINDINGS OF FACT

1.  Hypertension was not present during the Veteran's period of service, and is not shown to be causally or otherwise related to the service-connected diabetes mellitus.

2.  A kidney disability was not present during the Veteran's period of service, and is not shown to be causally or otherwise related to the service-connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service and is not shown to be proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  A kidney disability manifested by renal insufficiency was not incurred in or aggravated by military service and is not shown to be proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in July 2004 and June 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims and identified his duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the noted June 2009 letter sent to the Veteran.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Law and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).    

Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity will determine the baseline and current levels of severity under VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.             

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran contends that his hypertension and kidney disability are due to his service-connected diabetes mellitus.  In this case, there is no evidence to substantiate any causal relationship between his service-connected diabetes mellitus and his claimed hypertension and kidney disability.  As such, no action is required to establish the "baseline level of severity" of his service-connected diabetes mellitus and the provisions of 38 C.F.R. § 3.310(b) are not directly relevant to this case.

The service treatment records (STRs) from the Veteran's period of service contain no reference to, treatment for or diagnosis of hypertension or a kidney disability.  

Subsequent to service, the first documentation of hypertension was a March 2002 VA general examination report (over 30 years after service) indicating that the Veteran was found to have hypertension and was prescribed medication for control thereof the previous year (2001).  On objective examination, the diagnosis of hypertension was confirmed.  In an April 2004 VA examination report the examiner concluded that the absence of kidney disease and the presence of hypertension likely before the diagnosis (of diabetes) makes hypertension unrelated to diabetes mellitus.  The examiner further noted that it was not clear that the Veteran had any kidney problem.

An August 2004 VA treatment record documented a diagnosis of chronic kidney disease (CKD), stage III, which had become stable with good blood pressure control.  The examiner noted that the Veteran had a good combination of medications that should be continued.  Hypertension was noted and considered to be the cause of the decrease of glomular filtration rate (GFR).

In a November 2009 VA examination report, the physician indicated the claims file had been reviewed.  On objective examination, the diagnosis of hypertension was confirmed.  The physician noted that hypertension preceded the onset of type 2 diabetes mellitus.  The physician opined that as there was no evidence of microalbuminuria, it was more likely than not that the hypertension could not be attributed to the type 2 diabetes mellitus.  The physician also determined, on objective examination, that the kidney disability was renal insufficiency.  The physician opined that because the renal insufficiency preceded the development of diabetes mellitus and as the Veteran had no evidence of microalbuminuria, it was more likely than not that the Veteran's renal insufficiency was not connected to the type 2 diabetes mellitus.  To that end, the physician summarized that neither the hypertension nor kidney disability (renal insufficiency) were caused or aggravated by the Veteran's type 2 diabetes mellitus.

Given its review of the record, the Board finds that service connection for the claimed hypertension and kidney disability (renal insufficiency) is simply not warranted either on a direct or secondary basis.  In this regard, service treatment records are silent for a diagnosis of hypertension or a kidney disability, or for any complaints or symptoms associated with hypertension or a kidney disability; thus there is no basis for direct service connection.  To that end, the first evidence of record of hypertension was a March 2002 VA general examination report indicating the Veteran was first diagnosed with hypertension in 2001.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In the April 2004 VA examination report, the examiner concluded that hypertension was unrelated to diabetes mellitus.  In the November 2009 VA examination report, the physician concluded that neither the hypertension nor kidney disability (renal insufficiency) were caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The regulations are clear that service connection will be allowed for a current disability that is proximately due to or the result of a service-connected disability.  In this case, the evidence of record simply fails to show that the Veteran's hypertension or kidney disability (renal insufficiency) was proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. at 448 (1995).  

The Board emphasizes at this point that this decision does not imply that the Veteran is not sincere in his belief that his hypertension and kidney disability are causally or etiologically related to his service-connected diabetes mellitus.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  He may sincerely believe that his hypertension and/or kidney disability was proximately due to, the result of, or aggravated by his service-connected diabetes mellitus, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding the issues on appeal because the preponderance of the evidence is against his claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the issues on appeal are denied.








ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus is denied.

Service connection for a kidney disability, to include as secondary to service-connected diabetes mellitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


